UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File No. 333-149235 BIONEUTRAL GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 26-0745273 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 211 Warren Street, Newark, New Jersey (Address of principal executive offices) (Zip Code) (973)286-2899 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No The number of shares of the registrant's common stock, par value $0.00001 per share, outstanding as of August 30, 2010 was 72,664,325 shares.(See explanatory note preceding Item 1 of this Form 10-Q). BIONEUTRAL GROUP, INC. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements. 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 18 Item 4. Controls and Procedures. 18 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 19 Item 1A. Risk Factors. 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 19 Item 3. Defaults Upon Senior Securities. 19 Item 4. (Removed and Reserved). 19 Item 5. Other Information. 19 Item 6. Exhibits. 19 Signature 20 Explanatory Note: Our transfer agent's records indicate that as of August 30, 2010, 72,664,325 shares of our common stock were outstanding.Our records, however, indicate that as of August 30, 2010, there were 67,894,921 shares of our common stock outstanding.See Part I, Item 2 of this Quarterly Report on Form 10-Q for additional information. PART I — FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS BIONEUTRAL GROUP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS July 31, 2010 October 31, 2009 Unaudited ASSETS Current Assets Cash $ $ Accounts Receivable Inventory Prepaid Expenses Prepaid Expenses-Related Parties Total Current Assets Property & Equipment - Net Patents Other Assets TOTAL ASSETS $ $ LIABILITIES & STOCKHOLDERS' EQUITY Current Liabilities Accounts Payable & Accrued Expenses Accrued Compensation Related Party Payables Current Liabilities Long Term Liabilities Convertible Loans From Director - Convertible Loans From Stockholder - Total long Term Liabilities - TOTAL LIABILITIES Commitments & Contingencies Equity: BioNeutral Group, Inc. Stockholders' Equity Preferred Stock, $.001 par value; 5,000,000 shares authorized, with 800,000 designated as follows Convertible Preferred Stock, Series A, $.001 par value; 800,000 shares authorized,139,926 and 279,991 issued and outstanding at July 31, 2010 and October 31, 2009 respectively. Preference Liquation Value $2,522,166 at July 31, 2010 and $5,046,838 at October 31, 2009 included in Noncontrolling interest Common Stock, $.00001 Par Value; 200,000,000 shares authorized, 67,894,921 shares and60,849,200 shares issued and outstanding at July 31, 2010 and October 31, 2009 respectively. Additional Paid-in Capital Accumulated Deficit ) ) Total Bioneutral Group, Inc. Stockholders' Equity Noncontrolling Interest Total Equity TOTAL LIABILITIES AND STOCKHOLDER'S EQUITY $ $ See Notes to Condensed Consolidated Financial Statements 1 BIONEUTRAL GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended July 31, Nine Months Ended July 31, Restated Restated Revenues $ Cost of Revenues Gross Profit Operating Expenses Depreciation and Amortization Other Selling, General and Administrative Expenses Total Operating Expenses Loss from Operations ) Interest Expense ) Net Loss Before Income Taxes ) Provision for Income Taxes - Net Loss ) Loss Attributable to the Non-controllingInterest Net Loss Attributable to BioNeutral Group, Inc. $ ) $ ) $ ) $ ) Net Loss Per Common Share - Basic and Diluted $ ) $ ) $ ) $ ) Weighted Average Number of Common Shares outstanding Basic and Diluted Loss per Share See Notes to Condensed Consolidated Financial Statements 2 BIONEUTRAL GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Nine Months Ended July 31, Unaudited Unaudited/ Restated CASH USED IN OPERATING ACTIVITIES Net Loss $ ) $ ) Adjustments to Reconcile Net Loss To Net Cash Used in Operating Activities Stock Based Compensation Depreciation and Amortization Forgiveness of Debt ) Issuance ofStock related to debt forgiveness and legal fees Interest added to exchangeable notes Deferral of Interest on Related Party Payables-Director Notes ) Deferral of interest on exchangeable notes Bad Debt Changes in Operating Assets and Liabilities Accounts receivable ) ) Inventory - ) Prepaid Expenses ) Other Assets - Accounts Payable and Accrued Expenses Increase in Related Party Payables-Director NET CASH USED IN OPERATING ACTIVITIES ) ) CASH USED IN INVESTING ACTIVITIES Expenditures for Patentable Technology and Associated Patent Costs - ) NET CASH USED IN INVESTING ACTIVITIES 0 ) CASH PROVIDED BY FINANCING ACTIVITIES Net Proceeds From Issuance ofStock Repayment of Loans from Former Board Members - ) Proceeds from Exchangeable Promissory Notes - NET CASH PROVIDED BY FINANCING ACTIVITIES NET (DECREASE) INCREASE IN CASH ) CASH, BEGINNING OF PERIOD CASH, END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash Paid For Interest $
